COWART, Judge.
Appellant was found guilty of attempted armed robbery. Armed robbery is a felony *1041of the first degree. § 812.13(2)(a), Fla.Stat. (1979). An attempt to commit a felony of the first degree is a felony of the second degree. § 777.04(4)(b), Fla.Stat. (1979). The maximum sentence for a second degree felony is fifteen years. § 775.082(3)(c), Fla. Stat. (1979). Appellant’s thirty year sentence on Count I of an attempted armed robbery is hereby reduced to the fifteen year maximum provided by law. Appellant’s other judgments and sentences are supported by substantial competent evidence and are affirmed.
AFFIRMED in part; REVERSED in part.
COBB and UPCHURCH, JJ., concur.